Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
1.	Claims 21-35 are all the claims for this application.
2.	The preliminary amendment to the specification of 8/8/2019 has been entered.
3.	Claims 21-23 are all the claims under examination.


Information Disclosure Statement
4.	The IDS of 10/21/2019 has been considered and entered. The initialed and signed 1449 form is attached.

Objections
Specification
5.	The disclosure is objected to because of the following informalities:  
a) The use of the term, e.g., Zenapax, Synagis, Rituxan, Campath, Humira, Remicade, Sepharose, Herceptin, Tween, QIAquick, Promega, SuperScript, XenoMouse, which is a trade name or a mark used in commerce, has been noted in this application. Each should be capitalized wherever it appears and be accompanied by the generic terminology. Applicants are requested to review the specification in its entirety for any other omissions.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required.

b) Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
For example, there is no mention of a knockout host animal or a knockout mutation for producing the antibody diversity.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
For example, the abstract contains legal language “said” and implied phraseology “relates to.”

c) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Gene knockout of enzymes in methods for producing antibody diversity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 21-28 and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter for a generic knockout host encompasses recombinant human beings.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a)  Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship of the antigen comprising the epitope of interest for a molecule of interest, the enzyme-deficient knock-out host, the antibody library, and the polypeptide. 
It is not clear whether the molecule of interest is otherwise glycosylated in the region of the epitope, whether glycosylation is required for antigenicity and/or whether de-glycosylation of the antigen is ablated by the enzyme knock-out. In other words, it is not clear whether glycosylation of the antigen is important, and which in the engineered host, prevents de-glycosylation in order to maintain the antigenicity.
It is still not clear what the relationship of the enzyme-deficient host is to the production of the antibody library, namely, whether the absence of an enzyme affects the expression of the antibody library and/or changes the post-translation glycosylation of the antibody library. 
It is not clear what the relationship of any one antibody from the library is to a generic polypeptide. 

Distilling the teaching in the specification to its essential feature taught on p. 5 at lines 19-30 is that the 
    PNG
    media_image1.png
    386
    733
    media_image1.png
    Greyscale


b)  Claims 21-35 are indefinite for reciting “in a manner sufficient…to develop antibodies” in Claims 21 and 31. The phrase “in a manner sufficient” has no clear, universally accepted meaning in the art. The phrase is ambiguous because it references implied steps in the method entirely in terms of the result to be achieved, i.e., generation of an epitope-specific antibody library. The specification does not define the meaning of the phrase. The phrase constitutes a constitutes a desideratum. The ordinary artisan cannot determine the meets and bounds of the claims.

c) Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission 

    PNG
    media_image2.png
    327
    759
    media_image2.png
    Greyscale
The ordinary artisan cannot determine from generating an antibody library from PCR-amplified RNA which population of clones are capable of much less specific in their binding to the epitope on the molecule of interest.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Written Description
8.	Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are so broadly drawn to making a library of diversified monoclonal antibodies by immunizing any host under the sun having any kind of one or more of "a knockout mutation in an enzyme involved in a post-translational modification of a polypeptide" followed by isolating the B cells and cloning the antibody RNA for expression.
The specification does not teach which enzymes should be used in the knock-out animal that would reduce post-translation glycosylation of the antigen of interest but without affecting the normal glycosylation pattern(s) of the antibody library. That antibodies are glycosylated is well accepted in the art. See Jennewein et al. (PTO 892 form).
The specification does not support the myriad knockout mutations for any enzyme effecting any post-translational modification for any polypeptide (antigen of interest) in any host that has a structure/function correlation to the library of antibodies generated from the limited number of method steps that specifically bind the deglycosylated antigen of interest.


    PNG
    media_image3.png
    463
    582
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    833
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    813
    550
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    563
    553
    media_image6.png
    Greyscale

The methods in the specification using a GN-TV KO mouse having an altered glycation for “self” for tumor associated glycan structures, presumably enhances or strengthens binding of the scfvs for corresponding glycated cancer antigens. The specification does not show data that are supportive for the working method generating a more or increased diverse population of Mabs by following the instant claimed method steps much less the method depicted in the specification using a universe of antigens of 

b) Disclosure of drawings or structural chemical formulas: the specification and drawings do not show that applicant was in possession of the methods for making a library of increasingly diversified monoclonal antibodies by immunizing any host under the sun having any kind of and one or more of "a knockout mutation in an enzyme involved in a post-translational modification of a polypeptide" followed by isolating the B cells and cloning the antibody RNA for expression.
c) Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the genus of "a knockout mutation in an enzyme involved in a post-translational modification of a polypeptide" for making a library of increasingly diversified monoclonal antibodies.
d) Method of making the claimed invention: the specification teaches making antibody-based polypeptide libraries as discussed above under section a).
e) Level of skill and knowledge in the art: the cloning of antibody DNA, construction of antibody libraries, protein sequencing, protein expression and bioassays for identifying functional regions within proteins was well established at the time of the invention.

Applicants have not characterized a sufficient number of KO enzyme mutations to meet the definition in the claimed method much less reduced to practice a reasonable number of mAb variants for any one molecule of interest to demonstrate how the method genus KO mutations correlate to increased diversity thru variation, and therefore, the ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed method meeting all of the structural and functional properties required of the claims.
See Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc) stating what manner and kind of species might be necessary to demonstrate in order to satisfy the written description requirement:
"a few broad principles hold across all cases"; “We have made clear that the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement.  Falko-Gunter Falkner v. Inglis, 448 F.3d 1357, 1366-67 (Fed. Cir. 2006).  Conversely, we have repeatedly stated that actual "possession" or reduction to practice outside of the specification is not enough.  Rather, as stated above, it is the specification itself that must demonstrate possession.  And while the description requirement does not demand any particular form of disclosure, Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008), or that the specification recite the claimed invention in haec verba, a description that  Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).”

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.

One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera in order to place Applicants in full scope of the method invention at the time of filing.
In Novozymes A/S v. DuPont Nutrition Biosciences APS, Case No. 12-1433 (Fed. Cir., July 22, 2013) the Federal Circuit noted that the relevant question is not whether a person of ordinary skill in the art would have been enabled to identify specific 
Applicants have not shown a structure/function correlation for the genus of diverse mAbs produced by a method using a genus of undefined KO enzyme mutations affecting post-translational processing of an antigen in order to generate a more diverse  antibody population as discussed above for practicing the full scope of the method claims. The decision in Novozymes makes clear that an actual reduction to practice might actually be necessary in some cases. 
Under Birmingham v. Randall, 171 F.2d 957, 80 USPQ 371, 372 (CCPA 1948) "To establish an actual reduction to practice of an invention directed to a method of making a product, it is not enough to show that the method was performed. "[S]uch an invention is not reduced to practice until it is established that the product made by the process is satisfactory, and [] this may require successful testing of the product."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8389793. The patent is not afforded protection under the safe harbor provision of 35 USC 121 because the related cases are a continuation.
Although the claims at issue are not identical, they are not patentably distinct from each other because the breadth and scope of the instant method claims is so broadly defined that the claims from the ‘793 patent anticipate if not render obvious the claimed method as follows:
1. A method of producing a monoclonal antibody that specifically binds to an epitope on a molecule of interest, wherein the epitope is not present naturally in a wild-type murine host, comprising the steps of: immunizing a knockout murine host with an antigen that comprises the epitope present on said molecule of interest in a manner sufficient for said knockout murine host to develop antibodies against said antigen, wherein said knockout murine host comprises a knockout mutation in an enzyme involved in a post-translational modification of a polypeptide or a modification of a lipid; and wherein in the wild-type murine host the modified portion of the polypeptide or lipid is exposed on a cell surface or exposed on a secreted molecule; isolating the splenocytes from said immunized knockout murine host and fusing said splenocytes with immortalized cells to form a hybridoma; and assaying said hybridoma to determine if it produces the monoclonal antibody, wherein when the wild-type murine host is immunized with the antigen it does not produce a monoclonal antibody that binds to the epitope, and wherein said knockout murine host is selected from a mouse having a knockout mutation in mannosyl (.alpha.1,6-)-glycoprotein .beta.1,6-N-knockout mutation in core 2 .beta.1-6N-acetylglucosaminyltransferase (C2 GlcNAcT), and a mouse having a knockout mutation in .beta.(1,4)-galactosyltransferase 1 (.beta.4GalT-I). 

2. The method according to claim 1, wherein said antigen is a viral envelope antigen. 

3. The method according to claim 2, wherein said antigen is HIV viral envelope gp120. 

4. In a method of producing a monoclonal antibody that specifically binds to an epitope on a molecule of interest, wherein the epitope is not present in a wild-type murine host, the method comprising the steps of: immunizing a murine host with an antigen that comprises the epitope present on said molecule of interest; allowing the murine host to develop antibodies to said antigen; isolating the splenocytes of said murine host; fusing said splenocytes with immortalized cells to form a hybridoma; and assaying individual hybridoma cells to determine if said hybridoma cell produces the monoclonal antibody, the improvement comprising utilizing a knockout murine host comprising a knockout mutation in an enzyme involved in a post-translational modification of a polypeptide or a modification of a lipid, wherein in the wild-type murine host the modified portion of the polypeptide or lipid is exposed on a cell surface or is exposed on a secreted molecule; and wherein when the wild-type murine host is immunized with the antigen it does not produce a monoclonal antibody that binds to the epitope, and wherein said knockout mutation is in an enzyme selected from mannosyl (.alpha.1,6-)-glycoprotein .beta.1,6-N-acetyl-glucosaminyltransferase V (MGAT5; GNT-V), core 2 .beta.1-6N-acetylglucosaminyltransferase (C2 GlcNAcT), and .beta.(1,4)-galactosyltransferase I (.beta.4GalT-I). 

5. The method according to claim 4, wherein said antigen is a viral envelope antigen. 

6. The method according to claim 5, wherein said antigen is HIV viral envelope gp120. 

7. A method of producing a monoclonal antibody comprising the steps of: growing a hybridoma under conditions that promote the expression by the hybridoma of a monoclonal antibody, wherein the hybridoma comprises a B cell from a knockout murine host that has been immunized with an antigen that comprises an epitope present on a molecule of interest, wherein: the epitope is not present naturally in a wild-type murine host; the knockout murine host comprises a knockout mutation in an enzyme involved in a post-translational modification of a polypeptide or a modification of a lipid, wherein in the wild-type murine host the modified portion of the polypeptide or lipid is exposed on a cell surface or exposed on a secreted molecule; and wherein the antibody specifically binds to an epitope that is not present naturally in the wild-type mouse; and when the wild-type murine host is immunized with the antigen it does not produce a monoclonal antibody that binds to the epitope; and isolating said monoclonal antibody from media in which said hybridoma is grown, and wherein said knockout murine host is selected from a mouse having a knockout mutation in mannosyl (.alpha.1,6-)-glycoprotein .beta.1,6-N-acetyl-glucosaminyltransferase V (MGAT5; GNT-V), a mouse having a knockout mutation in core 2 .beta.1-6N-acetylglucosaminyltransferase (C2 GlcNAcT), and a mouse having a knockout mutation in .beta.(1,4)-galactosyltransferase 1 (.beta.4GalT-I). “

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


10.	Claim(s) 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chen (IDS 10/21/2019; ref #C5).
Chen teaches the gene repertoire coding for antibodies to an evolutionary novel immunogenic carbohydrate antigen in mice. The α-gal epitope (Galα1–3Galβ1–4GlcNAc-R) is an autoantigen, abundantly expressed in wild type mice, but absent in α1,3galactosyltransferase knock-out (KO) mice, where it can induce the production of the anti-Gal antibody. Hybridoma clones secreting anti-Gal were isolated from different mice and their immunoglobulin genes were analyzed. All anti-Gal clones were found to be encoded by the heavy chain gene VH22.1 and light chain gene VK5.1. Moreover, one ‘forbidden’ anti-Gal clone, produced in a wild type mouse, was also encoded by VH 22.1 and VK 5.1. The genes coding for the different anti-Gal clones were found to contain somatic mutations and different CDR3 domains. These data imply that a highly restricted gene usage combined with junctional diversity and somatic mutations can generate new antibodies that have not been produced in the course of the evolution of a species.
The breadth and scope of the claims is anticipated by Chen.
Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643